Citation Nr: 1220471	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-32 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran requested a travel board hearing, but failed to report as scheduled.  He did not provide good cause for his failure to report and the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran's currently diagnosed hepatitis C is related to active military service or events therein.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or the completeness of the application.  In June 2008, prior to the rating decision in question, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was also provided notice how VA determines disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains the Veteran's service treatment records, VA medical center records, and identified private medical records.  Information in the claims folder suggests that the Veteran was seeking Social Security disability benefits for back and leg pain.  The Veteran has not identified these records as relevant to the current appeal and under the circumstances of the case, the Board declines to remand for these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security Administration records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).  

The Board acknowledges that the Veteran was not provided a VA examination to determine the etiology of his claimed disability.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

As discussed below, the Board does not find any credible evidence of an in-service risk factors for hepatitis C; and the record does not contain competent evidence suggesting a relationship between the current diagnosis and active military service or events therein.  On review, the criteria for a VA examination are not met.  See 38 C.F.R. § 3.159(c)(4); McLendon.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159.

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 01-02 (April 17, 2001). 

VA Fast Letter 04-13 (June 29, 2004) concluded that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  

Review of private and VA medical records shows a diagnosis of hepatitis C.  Thus, there is evidence of current disability.  

Service treatment records do not show a diagnosis of hepatitis C or any other chronic liver disorder.  Regarding whether there was an in-service event or injury, the Veteran contends that he got a tattoo during service which became infected.  In his June 2008 claim, the Veteran reported that while he was stationed in Puerto Rico, he had a tattoo done on his right arm and he believes that he got hepatitis C from the tattoo.  In the December 2008 notice of disagreement, the Veteran reported that he had a tattoo during service that became infected.  In his September 2009 Form 9, the Veteran stated that the corpsman who treated his infection during service mistakenly wrote down that it was the left arm instead of the right.  

The Veteran's May 1972 enlistment examination indicated that he had "identifying body marks, scars, tattoos."  This was specifically described as a scar on the right wrist.  On November 14, 1972, the Veteran was seen for an infected wound on the left forearm that had been present for 2-3 weeks.  Examination showed a superficial infection of the left forearm.  Note dated on November 19, 1972 indicates that there was a 1x1 cm raised lesion.  He was treated with antibiotics.  The nature and etiology of the infection was not documented.  

The appellant's July 1973 separation examination noted "identifying body marks, scars, tattoos," described as a vaccination scar on the upper left arm.  No tattoos were identified.  

The Veteran is competent to report an in-service tattoo.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  On review, however, the Board does not find the Veteran's reported history supported by the overall evidence of record.  In making this determination, the Board acknowledges that it may not determine that his report lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board, however, is not making this finding based solely on the absence of a documented tattoo during service.  Rather, the Board has considered all evidence of record and finds inconsistencies in the Veteran's statements.  

For example, the Veteran underwent a VA hepatology consult in May 2004 for a positive hepatitis C diagnosis and at that time, his reported risk factors were noted to include intravenous drug use beginning in the early 1970's, snorting cocaine after intravenous drug use, multiple sex partners, and one tattoo in 1971 in a parlor in the United States.  There is no mention of an in-service infected tattoo or indication that he received a tattoo outside of the United States.  

In January 2008, the appellant reported a 20 year history of opiate abuse, a three year history of cocaine abuse, and a one year history of benzodiazepine abuse. 

The May 2004 and January 2008 information regarding the Veteran's risk factors was provided in the course of seeking medical treatment and is considered of greater probative value than that information provided in support of a claim for compensation.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy); Cf. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

In summary, service records are against the Veteran's reported history and the Board does not find his reports of an in-service tattoo credible.  To the extent the Veteran may have been using intravenous drugs during service (early 1970's), in-service drug abuse is willful misconduct and does not provide a basis for service connection.  See 38 C.F.R. § 3.301 (2011).

The Board acknowledges that the Veteran was treated for some type of left forearm infection during service.  This appears to have been acute and transitory and resolved without residuals.  Evidence of record does not relate current hepatitis C to such infection or any other event during service.  VA records show an extensive history of polysubstance abuse and multiple post-service risk factors for hepatitis C.  The Board acknowledges the Veteran's contentions, but as a lay person, he is not competent to provide an etiology opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In conclusion, the preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


